Name: Council Decision (CFSP) 2017/621 of 31 March 2017 amending Decision (CFSP) 2015/1333 concerning restrictive measures in view of the situation in Libya
 Type: Decision
 Subject Matter: international affairs;  civil law;  Africa
 Date Published: 2017-04-01

 1.4.2017 EN Official Journal of the European Union L 89/10 COUNCIL DECISION (CFSP) 2017/621 of 31 March 2017 amending Decision (CFSP) 2015/1333 concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 31 July 2015 the Council adopted Decision (CFSP) 2015/1333 (1). (2) On 31 March 2016 the Council adopted Decision (CFSP) 2016/478 (2). (3) In view of the gravity of the situation in Libya, the Council considers that restrictive measures against three persons should be extended for a further period of six months. (4) Decision (CFSP) 2015/1333 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 In Article 17 of Decision (CFSP) 2015/1333, paragraphs 3 and 4 are replaced by the following: 3. The measures referred to in Article 8(2) shall apply with regard to entries 16, 17 and 18 in Annex II until 2 October 2017. 4. The measures referred to in Article 9(2) shall apply with regard to entries 21, 22 and 23 in Annex IV until 2 October 2017.. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 31 March 2017. For the Council The President L. GRECH (1) Council Decision (CFSP) 2015/1333 of 31 July 2015 concerning restrictive measures in view of the situation in Libya, and repealing Decision 2011/137/CFSP (OJ L 206, 1.8.2015, p. 34). (2) Council Decision (CFSP) 2016/478 of 31 March 2016 amending Decision (CFSP) 2015/1333 concerning restrictive measures in view of the situation in Libya (OJ L 85, 1.4.2016, p. 48).